Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
Mediante recurso de hábeas corpus comparece ante nos el peticionario Santiago Rodríguez Iglesias (en adelante Rodríguez Iglesias) y solicita que revoquemos la resolución del Tribunal Superior, Sala de Humacao, que deniega su solicitud de excarcelación, solicitud que se fundamenta en el hecho de que lleva más de seis (6) meses detenido pre-ventivamente en contravención al Art. II, Sec. 11 de nues-tra Constitución, L.P.R.A., Tomo 1. Por considerar que no existe razón válida en derecho para que se les niegue a los menores de edad que son encausados bajo la Ley de Meno-*483res de Puerto Rico el reconocimiento del derecho a quedar en libertad a los seis (6) meses de estar detenidos preven-tivamente, concurrimos con la sentencia emitida por esta Curia que revoca el dictamen recurrido.
I
El peticionario Rodríguez Iglesias se encuentra detenido preventivamente desde el 22 de enero de 1994. Los prime-ros cuatro y medio (4 1/2) meses estuvo recluido en el Ho-gar Juvenil de Humacao. Sin embargo, el 6 de junio de 1994 se celebró una vista de renuncia de jurisdicción y, como resultado, fue transferido a la Cárcel Regional de Bayamón.
El 21 de septiembre de 1994 Rodríguez Iglesias sometió mi recurso de hábeas corpus ante el Tribunal Superior en el cual planteó que su detención preventiva violaba las dis-posiciones del Art. II, Sec. 11 de la Constitución del Estado Libre Asociado, supra, que prohíben que una persona esté recluida preventivamente por más de seis (6) meses.(1) El Tribunal Superior denegó la solicitud del peticionario, quien, a su vez, recurrió a este Foro.
II
A los procedimientos de menores siempre les ha cobijado un ordenamiento jurídico “predicado en el principio de que nadie será privado de su libertad y propiedad sin un debido proceso de ley”. Pueblo en interés menor M.A.F.L., 126 D.P.R. 238, 247 (1990), opinión disidente. Es por ello que, si bien la Ley de Menores de Puerto Rico fue en un princi-pio redactada con el fin primordial de crear un ambiente informal para la resolución de asuntos juveniles, ello no ha *484servido de impedimento para que, como intérprete máximo de nuestra Constitución, este Tribunal haya optado por re-conocerle cada vez mayores garantías constitucionales a los menores procesados bajo dicha ley. Informe del Comité de Justicia Juvenil de la Conferencia Judicial, Secreta-riado de la Conferencia Judicial, octubre de 1980, pág. 15 (en adelante el Informe).
En los últimos años ha habido una marcada tendencia hacia una merma en las diferencias entre los procedimien-tos de menores y los de adultos, en lo concerniente a la aplicación de las garantías constitucionales. De hecho, ya para 1976, el Informe sometido al Consejo sobre la Re-forma de la Justicia en Puerto Rico por la Comisión de Menores y Relaciones de Familia expresó que
la calificación del proceso juvenil como uno ‘civil’ no ... ha de privar al menor de los derechos inherentes de un proceso criminal, ya que ‘reclusión’ es privación de libertad, encarcela-miento en contra de la voluntad de la persona, ya se catalogue el proceso como uno de índole ‘criminal’ o ‘civil’.” íd., págs. 160-161, citado en Informe, pág. 17.
La Exposición de Motivos de la nueva Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986, Leyes de Puerto Rico, pág. 285, refleja esta tendencia hacia una reducción en las diferencias entre los procedimientos de adultos y menores. Esta describe el enfoque de dicha ley como “ecléctico”, pues si bien busca rehabilitar al menor, le exige una mayor responsabilidad por sus actos. Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993).
Al tener ocasión de interpretar dicha ley por primera vez en Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989), dispusimos que “[s]i bien el procedimiento continúa siendo sui géneris, al limitarse así su alcance ha adquirido matices de naturaleza punitiva que van más allá del pro-pósito meramente rehabilitador y paternalista de la anti-gua ley”. íd., pág. 460.
*485Consustancial a este nuevo enfoque punitivo ha sido el reconocimiento de aún más derechos constitucionales a los menores procesados bajo esta ley. Así, por ejemplo, recien-temente hemos reconocido el derecho de los menores a un juicio rápido;(2) el derecho contra la autoincriminación;(3) el derecho de un menor a rebatir la prueba del Estado,(4) y el derecho de un menor a tener una representación legal adecuada.(5)
Unicamente los derechos a fianza y juicio por jurado han permanecido fuera del ámbito de estos procedimientos. Así lo dispone expresamente la Ley de Me-nores de Puerto Rico. Véanse: Art. 8 y 10 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. sees. 2208 y 2210. Ello se hizo con el propósito de mantener la informalidad de los procedimientos y salvaguardar su confidencialidad, y obe-deció esencialmente a dos (2) consideraciones:
... primero, que la alternativa de dejar al menor bajo la custodia de sus padres sería utilizada con prioridad a la detención en todo caso tra[í]do ante el Tribunal; [y] segundo, que en los casos donde fuera ordenada la detención, el interés comunal de velar por el bienestar y seguridad del menor sería patente. Informe, pág. 41.
Para contrarrestar la onerosidad de una detención pre-ventiva sin derecho a fianza, la Ley de Menores de Puerto Rico establece mecanismos alternos que garantizan la rá-pida comparecencia de los menores ante un juez. Véase la opinión disidente del Juez Asociado Señor Hernández Den-ton en Pueblo en interés menor M.A.F.L., supra, pág. 246. Así, por ejemplo, la Regla 2.9(d) de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, requiere la cele-bración de una vista de determinación de causa probable *486dentro de los tres (3) días siguientes a la detención preven-tiva del menor.
Por otro lado, la extensión del derecho a un juicio rápido a los procedimientos de menores ha servido como un meca-nismo adicional para garantizar que dichos procedimientos se lleven a cabo con la premura necesaria. De hecho, al analizar recientemente el derecho del menor a un juicio rápido, dispusimos que “aunque el Estado tiene un interés legítimo en la detención provisional, esto no significa que un menor pueda estar recluido por [un] tiempo excesivo”. Pueblo en interés menor M.A.F.L., supra, pág. 248, opinión disidente. En otras palabras, expresamos que el hecho de que no se aplique el derecho a fianza a los procedimientos de menores no es razón para cometer abusos en lo que respecta a la detención preventiva; por ello la necesidad de extender el derecho a un juicio rápido a dichos procedimientos.
La disposición constitucional que consagra el derecho a un juicio rápido tiene una estrecha relación con la limita-ción constitucional a la detención preventiva. Ambas tie-nen el propósito común de “impedifr] la encarcelación pro-longada de quien no ha podido prestar fianza”. O.E. Resumil, Derecho Procesal Penal, New Hampshire, Ed. Equity, 1993, T. II, Sec. 25.4, pág. 249.
Al igual que el derecho a juicio rápido, la disposición sobre la detención preventiva tuvo el propósito fundamental de obligar al Ministerio Público a ser diligente al iniciar la celebración del juicio. Resumil, op. cit, 1990, T. 1, See. 6.23, pág. 149. Los forjadores de nuestra Constitución vie-ron en esta disposición “una garantía al ciudadano contra posibles excesos de autoridad” y una manera de evitar “que la restricción efectiva de libertad ... se [convirtiera] en cas-tigo anticipado por un delito no juzgado”. íd. Como expresamos en Sánchez v. González, 78 D.P.R. 849 (1955), la Convención Constituyente “[consideró] preferible rendir la custodia de un acusado después de [los seis (6) meses] an*487tes de hacer vulnerable la integridad de su derecho a la presunción de inocencia”. Id., pág. 857.
Ante la innegable realidad de que al detener a un menor en un hogar juvenil se le priva de su libertad en contra de su voluntad, y la estrecha relación que existe entre el de-recho a un juicio rápido y la disposición constitucional so-bre la detención preventiva, consideramos prudente extender este último derecho a los procedimientos de menores. Así impartimos continuidad a la hasta ahora tendencia muy marcada hacia la concesión de mayores garantías constitucionales a los procedimientos de menores.
No debemos olvidar nuestras palabras en el caso re-ciente Pueblo en interés menores A.L.R.G. y F.R.G., supra. Entonces dispusimos que el reclamo de rehabilitación y protección del menor debe analizarse dentro de un ade-cuado balance entre los intereses involucrados. Hay veces cuando el interés en proteger al menor puede confligir con otros intereses individuales no menos importantes y legítimos. Ante la jerarquía de estos otros intereses, el pri-mero siempre debe ceder. Id. En el caso de marras, el de-recho constitucional a quedar en libertad a los seis (6) me-ses de la detención preventiva es sin duda alguna de mayor jerarquía que el reclamo de rehabilitación y protección del Estado.
Por todo lo anterior, concurrimos con la revocación de la resolución recurrida.

 El peticionario alega que el tiempo que estuvo recluido como menor debe tomarse en cuenta al hacer el cómputo de los seis (6) meses.


 Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989).


 Pueblo en interés menor 126 D.P.R. 404 (1990).


 íd.


 Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993).